                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYRONE C. VAUGHTER,                                     CIVIL ACTION
    Plaintiff,

        v.                                              NO. 19-26

GEORGE W. HILL
CORRECTIONAL FACILITY,
    Defendant.

                                               ORDER

        AND NOW, this 24th day of January 2019, upon considering prose Plaintiff Tyrone C.

Vaughter' s Motion for leave to proceed in forma pauperis (ECF Doc. No. 5), Prisoner Trust Fund

Account Statement (ECF Doc. No. 6), Complaint (ECF Doc. No. 2), and for reasons in the

accompanying Memorandum, it is ORDERED:

        1.      Plaintiffs Motion for leave to proceed in forma pauperis (ECF Doc. No. 5) is

GRANTED;

        2.      Tyrone C. Vaughter, #NP-2473, shall pay the full filing fee of $350.00 in

installments, under 28 U.S.C. § 1915(b). After reviewing Mr. Vaughter's submitted financial

information, we assess an initial partial filing fee of $8.54. The appropriate official at SCI Phoenix

or at any other prison at which Mr. Vaughter may be incarcerated is directed to deduct $8.54 from

Mr. Vaughter' s inmate trust fund account, when such funds become available, and forward the

amount to the Clerk of the United States District Court for the Eastern District of Pennsylvania,

601 Market Street, Room 2609, Philadelphia, PA 19106, to be credited to Civil Action No. 19-26.

After the initial partial filing fee is collected and until the full filing fee is paid, the appropriate

official at SCI Phoenix or at any other prison at which Mr. Vaughter may be incarcerated, shall
deduct from Mr. Vaughter's account, each time Mr. Vaughter's inmate trust fund account exceeds

$10, an amount no greater than 20 percent of the money credited to his account during the

preceding month and forward the amount to the Clerk of Court at the address provided above to

be credited to Civil Action No. 19-26;

        3.     The Clerk of Court shall send a copy of this Order to the Superintendent of SCI

Phoenix;

        4.     The Complaint (ECF Doc. No. 2) is deemed filed;

        5.     The Complaint is DISMISSED without prejudice for failure to state a claim under

28 U.S.C. § 1915(e)(2)(B)(ii);

        6.     Mr. Vaughter is given leave to file an amended complaint no later than February

25, 2019 if he can state a plausible claim for relief against a proper defendant. Any individual or

entity not listed in the caption of the amended complaint will not be treated as a defendant. Any

amended complaint must be a complete document describing in detail the basis for Mr. Vaughter' s

claims against each defendant. If Mr. Vaughter files an amended complaint, the Clerk shall not

make service until further Order;

        7.     The Clerk of Court shall send Mr. Vaughter a copy of this Court's form complaint

to be used by a prisoner filing a civil rights action under 42 U.S.C. § 1983. The Clerk of Court

shall write the civil action number of this case on the form. Mr. Vaughter may use this form to

prepare his amended complaint; and,

        8.     We may dismiss this case without prejudice without further notice if Mr. Vaughter

fails to timely file an amended complaint consistent with this Order no later than February 25,

2019.




                                                2
